J-S36042-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
               Appellee                  :
                                         :
                  v.                     :
                                         :
GEOFFREY ADAMS,                          :
                                         :
               Appellant                 : No. 202 WDA 2015

             Appeal from the Order Entered January 20, 2015,
            in the Court of Common Pleas of Allegheny County,
           Criminal Division, at No(s): CP-02-CR-0010604-1984

BEFORE:    PANELLA, JENKINS, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                         FILED JULY 17, 2015

     Geoffrey Adams (Appellant) appeals pro se from the order entered

January 20, 2015, which denied his “petition for exemption.” We dismiss.

     In 1988, Appellant was convicted of rape, involuntary deviate sexual

intercourse, simple assault, unlawful restraint, and corruption of minors for

an incident involving a 13-year-old girl.      The trial court imposed an

aggregate sentence of 15 to 30 years’ incarceration. A panel of this Court

affirmed Appellant’s judgment of sentence, and his petition for allowance of

appeal was denied. Commonwealth v. Adams, 564 A.2d 255 (Pa. Super.

1988), appeal denied, 567 A.2d 650 (Pa. 1989).

     Appellant served his maximum sentence and was released from

incarceration on October 24, 2014. On October 27, 2014, Appellant filed the

petition at issue in this case, entitled “petition for exemption.”   In that



*Retired Senior Judge assigned to the Superior Court.
J-S36042-15


petition, Appellant argued, in relevant part, that he purposely chose to serve

out his maximum sentence, rather than be paroled, specifically to avoid

certain registration requirements in the most recent version of Megan’s Law,

passed on December 20, 2012.         Specifically, he did not want to have

information about his name, address, and crimes available on the Internet. 1

      On January 20, 2015, the trial court denied Appellant’s petition.

Appellant timely filed a notice of appeal.    The trial court did not request

Appellant file a concise statement of errors complained of on appeal;

however, the trial court did author an opinion in support of dismissing the

petition.

      On appeal, Appellant attempts to present two claims for our

consideration.   However, before we reach the merits of those claims, we

consider the contents of Appellant’s brief on appeal.

      The Pennsylvania Rules of Appellate Procedure provide the
      following guidelines regarding the content of an appellant’s brief:

      Rule 2111. Brief of the Appellant

      (a) General Rule. The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly and in the following order:

            (1) Statement of Jurisdiction.



1
   In his petition, Appellant refers to “42 Pa.C.S. § 9798.1 (relating to
information made available on the Internet and electronic notification).”
Petition, 10/27/2014. As of December 20, 2012, that section was replaced
by 42 Pa.C.S. § 9799.28.


                                     -2-
J-S36042-15


          (2) Statement of both the scope of review and the
          standard of review.

          (3) Order or other determination in question.

          (4) Statement of the questions involved.

          (5) Statement of the case.

          (6) Summary of the argument.

          (7) Argument for appellant.

          (8) A short conclusion stating the precise relief
          sought.

          (9) The opinions … specified in Subdivision (b) … of
          this rule.

     (b) Opinion Below. There shall be appended to the brief a copy
     of any opinions delivered by any court or other government unit
     below relating to the order or other determination under review,
     if pertinent to the questions involved.
     (emphasis in original).

Commonwealth v. Greenwalt, 796 A.2d 996, 996-97 (Pa. Super. 2002).

            [A]lthough this Court is willing to construe liberally
     materials filed by a pro se litigant, pro se status generally
     confers no special benefit upon an appellant. Accordingly, a pro
     se litigant must comply with the procedural rules set forth in the
     Pennsylvania Rules of the Court. This Court may … dismiss an
     appeal if an appellant fails to conform with the requirements set
     forth in the Pennsylvania Rules of Appellate Procedure. For
     example,

                [t]he argument [section] shall be divided into
          as many parts as there are questions to be argued;
          and shall have as the head of each part-in distinctive
          type or in type distinctively displayed-the particular
          point treated therein, followed by such discussion




                                   -3-
J-S36042-15


            and citation of authorities as are deemed
            pertinent.

      Pa.R.A.P. 2119(a).

Commonwealth v. Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003) (some

citations omitted; emphasis added).

      Instantly, Appellant’s entire “brief” is one page with an introductory

statement and two questions he wishes to raise on appeal.2         It does not

contain a statement of jurisdiction, statement of scope and standard of

review, statement of the case, summary of the argument, the relief sought,

or even the opinion authored by the lower court. Most critically, the brief is

devoid of an argument section. “When issues are not properly raised and

developed in briefs, [and] when the briefs are wholly inadequate to present

specific issues for review[, this] Court will not consider the merits thereof.”

Commonwealth v. Rivera, 685 A.2d 1011, 1013 (Pa. Super. 1996)

(quoting Commonwealth v. Sanford, 445 A.2d 149, 150 (Pa. Super.

1982)). See also Bolick v. Commonwealth, 69 A.3d 1267, 1269 (Pa.

Super. 2013) (finding pro se appellant waived issue where he failed to

present argument on appeal).




2
  Appellant also attaches the petition filed with the lower court, as well as
several other documents. None of these documents presents any argument
whatsoever.


                                      -4-
J-S36042-15


     Because the defects in Appellant’s brief are substantial, this Court is

precluded from engaging in meaningful appellate review.    For this reason,

we dismiss the appeal.

     Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 7/17/2015




                                   -5-